FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This action is in response to papers filed 03/22/2021 in which claims 6 and 39 were canceled; claims 37-38 and 46-48 were withdrawn; claim 1 was amended; and claims 49-51 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7-36, 40-45 and 49-51 are under examination. 

Withdrawn Rejections
The rejection of claims 1-3, 5-20, 26-31, 33-36 and 40-45 under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1), Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.
The rejection of claims 4 and 22-25 under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1), Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; 
The rejection of claims 21 under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1), Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1), as applied to claim 1 above, and further in view of Banach et al (6 April 2006; US 2006/0073173 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.
The rejection of Claims 32 under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1), Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1), as applied to claim 1 above, and further in view Deasy et al (4 April 2013; US 2013/0085105 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.





New Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-36, 40-45 and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matter as the claim recites the limitation: "quaternary phosphonium.” There is no support in the specification for this limitation. While there is support in the specification for the genus of “quaternary ammonium” surfactant as recited in the claim 1 due to a reasonable list of species of quaternary ammonium 
Claim 1 introduces new matter as the claim recites the limitation: "systemically biodegradable.” There is no support in the specification for this limitation. While there is support in the specification for the pharmaceutical composition be “biodegradable” (Specification, page 3), there is no support anywhere in the specification for the composition to be “systemically” biodegradable.
Claim 51 introduces new matter as the claim recites the limitation: "the permeation enhancer is an endogenous compound.” There is no support anywhere in the specification for the permeation enhancer being an endogenous compound.
Thus, MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Applicant asserted that support for the amendment can be found throughout the specification, for example at paras 14, 26 and 184 of the specification. However, after a throughout review of said paragraphs and throughout the specifications, there is no support of the amendments in claims 1 and 51 as discussed above.  
Claims 2-5, 7-36, 40-45 and 49-50 are also rejected as they depend directed or indirectly from independent claim 1, thereby also containing the new matter materials.
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2 is not further limiting from claim 1 because quaternary ammonium or quaternary phosphonium surfactant is a cationic surfactant and thus, claim 2 reciting “cationic surfactant” is not further limiting.
Claim 12 is not further limiting from claim 1 because claim 1 recites the permeation enhancer as systemically biodegradable and thus, claim 12 reciting “the permeation enhancer is biodegradable is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 8-15, 26-31, 33-34, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), and as evidenced by van Ginkel (1995; “Biodegradability of cationic surfactants.” In: Karsa D.R., Porter M.R. (eds) Biodegradability of Surfactants. Springer, Dordrecht; pages 1-21).
	Regarding claim 1, Pillay teaches an oral or buccal pharmaceutical dosage form comprising mucoadhesive membrane including therein a mucoadhesive layer in the form a film containing a polymeric membrane, at least one active agent and a permeation enhancer (abstract; [0001], [0003]-[0006], [0010]-[0018], [0051]-[0055] and [0057]; Figures 1 and 2; claims 34, 44, 45 and 53). Pillay teaches the active agent include a peptide ([0016] and [0054]; claim 53). Pillay teaches the permeation enhancer is a surfactant ([0052]). Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) ([0052]). As evidenced by van Ginkel, cationic surfactants such as quaternary ammonium salts including decyltrimethylammonium salts are biodegradable (van Ginkel: page 186, 191 and 192).
However, Pillay does not teach octreotide as the active component of claim 1.
Regarding octreotide as the active component of claim 1, Maggio teaches an oral or buccal pharmaceutical composition comprising a polymer matrix, a pharmaceutically active component including octreotide in the polymer matrix, and a permeation enhancer including a surfactant (abstract; [0005], [0011]-[0020], [0031]-[0052], [0085]-[0098], [0108]-[0112] and [0152]-[0169]).


Regarding claim 8, Maggio teaches the composition further contains anionic surfactants ([0090]).
Regarding claims 9-11, Maggio teaches the composition further contains chelator, cyclodextrin and fatty acid ([0040]).
Regarding claim 12, as discussed above, Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) ([0052]). As evidenced by van Ginkel, cationic surfactants such as quaternary ammonium salts including decyltrimethylammonium salts are biodegradable (van Ginkel: page 186, 191 and 192).
Regarding claim 13, Maggio teaches the composition contains nonionic alkyl glucoside, surfactants, fatty acids, cyclodextrin and chelator as the penetration enhancing agents ([0031]-[0044]).
Regarding claim 14, Pillay teaches the composition further contains a water insoluble outer layer (occlusive layer) ([0003]-[0009] and [0053]). 
Regarding claim 15, as discussed above, Pillay teaches a mucoadhesive membrane including therein a mucoadhesive layer in the form a film containing a polymeric membrane, at least one active agent and a permeation enhancer ([0052], [0054] and [0055]).
Regarding claims 26-31, Maggio teaches the pharmaceutical composition containing octreotide provides a serum half-life of octreotide of from 23.6 to 53.1 min, following oral delivery (Example 16). It would have be obvious to one of ordinary skill in the art to determine the therapeutic window of the pharmaceutical composition by 

Regarding claim 34, Maggio teaches the composition further contains stabilizer ([0112]).
Regarding claim 50, as discussed above, Pillay teaches the permeation enhancers include chitosan ([0052]), thereby meeting the claimed permeation enhancer is biocompatible.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3, 5, 7, 16-20, 35, 36, 40-45, 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), and as evidenced by van Ginkel (cited above), as applied claim 1 above, and further in view of Perricone (9 March 1999; US 5,879,690) and Hsu et al (3 July 2003; US 2003/0124176 A1), and as evidenced by Lu et al (Cryst. Growth Des. 2017, 17, 1264-1275).

However, Pillay, Maggio and Temtsin-Krayz do not teach the limitations of claims 3, 5, 7, 16-20, 35, 36, 40-45, 49 and 51.
Regarding claims 3, 5, 7, 40-45 and 49, Perricone teaches a pharmaceutical composition containing a drug and penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium chloride, cetylpyridinium chloride, dodecyltrimethylammonium chloride, and hexadecyltrimethylammonium chloride (column 4, lines 36-56; columns 6-7). Hsu teaches a pharmaceutical composition containing a drug such as octreotide and a penetration enhancers, wherein the suitable surfactants such as anionic surfactants, nonionic surfactants, and cationic surfactants including decyltrimethylammonium bromide, dodecyltrimethylammonium bromide, tetradecyltrimethylammonium bromide, tetradecyltrimethyl-ammonium chloride and dodecylammonium chloride ([0241]).
It would have been obvious of ordinary skill in the art to include cationic surfactants such as cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide, benzalkonium chloride, octadecyltrimethylammonium bromide, cetylpyridinium chloride, dodecyltrimethylammonium chloride/bromide or hexadecyltrimethylammonium chloride, as one of the surfactants used as the absorption/penetration enhancing agent of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivate to do so because Perricone provided the guidance for including cationic prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claims 16-20, Perricone and Hsu teaches that the penetration enhancers including cationic surfactants such as dodecyltrimethylammonium bromide (Perricone: column 4, lines 36-56; columns 6-7; Hsu: [0241]), and Perricone teaches the penetration enhancer is present in the composition at a level of about 0.1% to about 10% (column 4, lines 36-56). Thus, it would have been customary for an artisan of ordinary skill to determine the optimum concentration of penetration enhancer such as 
Regarding claims 35 and 36, Hsu teaches the polymer matrix include material selected from polyethylenes; polysiloxanes; polyisobutylenes; polyacrylates; polyacrylamides; polyurethanes; plasticized ethylene-vinyl acetate copolymers; and tacky rubbers such as polyisobutene, polybutadiene, polystyrene-isoprene copolymers, polystyrene-butadiene copolymers, and neoprene (polychloroprene) ([0116], [0251], [0258]). It would have been obvious to include dendritic polymer or hyperbranched polymer such as polyethylenes, polysiloxanes or polyisobutylenes as the material in the polymer matrix of Pillay and Maggio, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hsu teaches that materials such as polyethylenes, polysiloxanes, or polyisobutylenes are suitable for use as the polymer matrix when formulating a pharmaceutical composition used for administration of a drug to the mucosal (i.e., buccal) containing peptidyl drug such as octreotide (Hsu: [0027], [0116], [0251], [0258]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including polyethylenes, polysiloxanes, 
Regarding claim 51, Perricone teaches and provide guidance for including bile salts such as sodium chlolate and/or the sodium salts of taurocholic, glycolic, and desoxycholic acids as permeation enhancers, as these bile salts per Perricone are well-known in the prior art for their suitability as penetration enhancers  (column: lines 13-21). As evidenced by Lu, bile salts are known in the prior art as endogenous compounds (Lu: pages 1264-1265).  As such, it is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), and as evidenced by van Ginkel (cited above), as applied claim 1 above, and further in view of Perusse et al (4 June 2015; WO 2015/078893 A1; citation and English translation via US 2017/0087077 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitations of claims 4 and 22-25.
Regarding claim 4, Perusse teaches a pharmaceutical composition comprising alkyl polyglucosides and glycine betaine esters as penetration enhancers ([0005]-[0014], [0059]-[0074]; Examples 1-4).
It would have been obvious to one of ordinary skill in the art to include glycine betaine ester as the surfactant/penetration enhancer in the pharmaceutical composition of Pillay, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Perusse teaches that glycine betaine ester is nontoxic cationic surfactant  that is suitable for use as one of penetration enhancers (Perusse: [0011]) and Pillay teaches that cationic surfactants can be added as the suitable permeation enhancers (Pillay: [0052]). Furthermore, Perusse teaches that glycine betaine ester also provide additional benefits such as preservatives and bactericidal properties (Perusse: [0011]). Thus, an ordinary artisan provided the guidance from Perusse would looked including glycine betaine esters as the permeation enhancer in the pharmaceutical composition of Pillay with a reasonable expectation of achieving a pharmaceutical composition with enhanced stability and penetration capacity, and achieve Applicant’s claimed invention with success.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), and as evidenced by van Ginkel (cited above), as applied claim 1 above, and further in view of Banach et al (6 April 2006; US 2006/0073173 A1).

However, Pillay, Maggio and Temtsin-Krayz do not teach the limitation of claim 21.
Regarding claim 21, Banach teaches a pharmaceutical composition containing a drug and a surfactant, wherein the amount of surfactant is near the critical micelle concentration of 0.3% ([0016] and [0051]-[0053]).
It would have been obvious to one of ordinary in the art to include a surfactant at a concentration that is near the critical micelle concentration so as to achieve a composition with a critical micelle concentration of 0.3% per guidance from Banach, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Banach provided the guidance for using an amount of amount of surfactant is near the critical micelle concentration of 0.3% so as to achieve a composition with a desired surface tension and reduction in unwanted side effects such as irritations upon administration ([0016], [0051]-[0053] and [0164]). Thus, an ordinary artisan provided the guidance from Banach would looked to including a surfactant in an amount near a critical micelle concentration such 0.3% in the composition of Pillay so as to achieve a composition with a desired surface tension and reduction in unwanted side effects such as irritations upon administration to a mucosal surface, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al (19 December 2013; US 2013/0337022 A1) in view of Maggio (20 October 2011; US 2011/0257096 A1) and Temtsin-Krayz et al (4 May 2017; US 2017/0119660 A1), and as evidenced by van Ginkel (cited above), as applied claim 1 above, and further in view of Deasy et al (4 April 2013; US 2013/0085105 A1).
The pharmaceutical composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Pillay, Maggio and Temtsin-Krayz do not teach the limitation of claim 32.
Regarding claim 32, Deasy teaches a pharmaceutical composition containing octreotide and penetration enhancers, wherein the absorption of the drug is from about 50 µg to about 500 ug ([0001], [0023], [0037] and [0300]-[0355]).
It would have been obvious to one of ordinary skill in the art to optimize the concentrations of octreotide and penetration enhancers in the pharmaceutical composition to achieve the desired content of octreotide permeation in the therapeutic window, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do with reasonable expectation of success because Deasy provide the guidance for optimizing the octreotide and penetration enhancers in the composition so as to achieve the desired absorption of the drug from about 50 µg to about 500 µg, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues none of the cited prior arts alone or in combination, teach or provide any motivation to use octreotide and the claimed permeation enhancer and 

In response, the Examiner disagrees. The pending 103 rejection is based on the combined teachings of Pillay, Maggio and Temtsin-Krayz (and as evidenced by van Ginkel), and as discussed in the 103 rejection, Maggio teaches octreotide is a peptide active agent that can be incorporated in a polymer matrix of an oral or buccal pharmaceutical composition containing a permeation enhancer so as to increase the bioavailability of the peptide administered to the oral cavity, thereby improving oral delivery of octreotide (Maggio: [0003], [0011], [0073] and [0086]). One of ordinary skill in the art would have reasonable expectation of success of including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay because Pillay is also drawn to the same objective of improving the oral or buccal bioavailability of drugs and pharmaceutical active agents (Pillay: [0001] and [0052]), and the prior art in view of Temtsin-Krayz also recognized that it is conventionally known in the art of pharmaceutical formulations that octreotide can be included as a drug in an oral pharmaceutical film of the oral or buccal pharmaceutical dosage form such as those of Pillay so as improve the bioavailability of the drug when administered to the oral cavity (Temtsin-Krayz: [0018], [0089] and [0103]-[0111]). Thus, an ordinary artisan provided the guidance from the prior art looking to maximize the bioavailability of octreotide would have looked to including octreotide as the peptide active agent in the mucoadhesive membrane of the oral or buccal pharmaceutical dosage form of Pillay with a reasonable expectation of achieving a 
With respect to Applicant’s argument pertaining to the claimed permeation enhancer, it is noted that the claimed “permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant that renders the surfactant systemically biodegradable” as recited in independent claim 1, as discussed above in the pending 103 rejection, Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) ([0052]). As evidenced by van Ginkel, cationic surfactants such as quaternary ammonium salts including decyltrimethylammonium salts are biodegradable (van Ginkel: page 186, 191 and 192), thereby the cationic surfactant of decyltrimethyl ammonium bromide as taught by Pillay meets the claimed permeation enhancer including a quaternary ammonium surfactant.
For the reasons above, the Examiner asserts that the conclusion of obviousness was not based on improper hindsight reasoning, but rather the obviousness analysis as discussed in the pending 103 rejection include knowledge gleaned only from the teachings of the cited prior arts, and such obviousness construction based on the combined teachings of Pillay, Maggio and Temtsin-Krayz (and as evidenced by van Ginkel) is indeed proper to render obvious Applicant’s claimed invention.

Applicant argues that cited prior art references do not teach which compounds could applied, let alone which of these should be applied for delivery from a polymeric matrix in an oral pharmaceutical film, or provide a reason to select octreotide in the polymeric matrix; and a permeation enhancer including a quaternary ammonium or quaternary phosphonium surfactant that renders the surfactant systemically biodegradable, with a reasonable expectation of success. Applicant cited Unigene Labs v. Apotex, 655 F.3d 1352 (Fed. Cir. 2011), to support Applicant’s position. (Remarks, page 12, last paragraph to page 13).

In response, the Examiner disagrees. Applicant’s citation of Unigene Labs v. Apotex is not pertinent to the pending 103 rejection and issue of the claimed invention. Pillay teaches any peptide is suitable as the active agent in the polymer matrix of an oral film containing permeation enhancer, and such oral or buccal drug delivery system such as oral film improve the oral or buccal bioavailability of the active agent (Pillay: [0016], [0018], [0052], [0054], [0057]; claims 34 and 53). Thus, Pillay provides the direct teaching that any peptide would be suitable for delivery from a polymeric matrix in an oral pharmaceutical film. Furthermore, Pillay teaches the permeation enhancers include chitosan and decyltrimethyl ammonium bromide (cationic surfactant) (Pillay: [0052]). As evidenced by van Ginkel, cationic surfactants such as quaternary ammonium salts including decyltrimethylammonium salts are biodegradable (van Ginkel: page 186, 191 and 192), thereby the cationic surfactant of decyltrimethyl ammonium bromide as taught by Pillay meets the claimed permeation enhancer including a quaternary ammonium surfactant.
In similar context, Maggio teaches octreotide is a peptide active agent that can be incorporated in a polymer matrix of an oral or buccal pharmaceutical composition containing a permeation enhancer so as to increase the bioavailability of the peptide administered to the oral cavity, thereby improving oral delivery of octreotide (Maggio: [0003], [0011], [0073] and [0086]). Thus, Maggio provides the direct suggestion to formulate peptide active agent, particularly octreotide in a polymer matrix of an oral or buccal pharmaceutical composition to increase the bioavailability of the peptide administered to the oral cavity. Temtsin-Krayz provided the reasonable expectation success by establishing that octreotide is suitably used as the drug in an oral film so as 
As such, contrary to Applicant’s allegation, there is no “large number of possible formulations” from the cited prior art because Pillay, Maggio and Temtsin-Krayz are all oral or buccal pharmaceutical compositions containing an peptide active drug in a polymer matrix and permeation enhancer, and Maggio and Temtsin-Krayz particularly teaches octreotide as the suitable active agent for incorporation in a polymer matrix of an oral or buccal pharmaceutical composition such as an oral film, and such resultant pharmaceutical composition would be reasonably expected to improve bioavailability of octreotide when administered to the oral cavity. This is because Pillay, Maggio and Temtsin-Krayz establish that oral or buccal pharmaceutical composition in the form of an oral film containing permeation enhancer would be expected to improve bioavailability of drugs when administered to the oral cavity. As such, Pillay, Maggio and Temtsin-Krayz (and as evidenced by van Ginkel) are sufficiently combined to render obvious Applicant’s claimed invention.
As a result, for at least the reasons discussed above, claims 1-5, 7-36, 40-45 and 49-51 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOAN T PHAN/Primary Examiner, Art Unit 1613